Citation Nr: 1827946	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine intervertebral disc syndrome (lumbar spine), currently rated at 20 percent.

2.  Entitlement to an increased rating for radiculopathy, right lower extremity (radiculopathy), currently rated 10 percent prior to August 6, 2013 and 20 percent from that date. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 2008 to March 2009.

This appeal came to the Board of Veterans' Appeals (Board) from a June 2012 rating decision in which the RO increased the rating for the Veteran's service-connected lumbar spine disability to 20 percent, but no higher, effective October 28, 2011.  The RO also denied an increased rating in excess of 10 percent for right lower extremity radiculopathy, effective March 25, 2009.  In October 2012, the Veteran filed a notice of disagreement (NOD).  In an October 2014 rating decision, the RO increased the Veteran's rating for radiculopathy, effective August 6, 2013, creating a staged rating, as indicated on the title page.  As the Veteran has not indicated satisfaction with the higher ratings that have been granted, the appeal as to the denial of ratings higher than those assigned continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the evidence shows that the Veteran's lumbar spine disability more closely approximates forward flexion of 30 degrees or less, but not ankylosis or incapacitating episodes.

2.  Throughout the rating period on appeal, the evidence shows that the Veteran's right lower extremity radiculopathy more closely approximates moderately severe incomplete paralysis, but there is no evidence of marked muscle atrophy.


CONCLUSION OF LAW

1.  The criteria for an increased rating of 40 percent, but no higher, for lumbar spine disability have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  The criteria for an increased rating of 40 percent, but no higher, for radiculopathy of the lower right extremity have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1).

Concerning the issues decided herein, VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Additionally, the Court has held that the statutory scheme contemplates that once a decision granting service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Here, the Veteran was granted service connection for lumbar spine and right lower extremity radiculopathy in February 2010, and she was assigned disability ratings and effective dates in that decision.  As the issues currently before the Board stem from disagreement with a "downstream" question, no additional notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled with respect to the current claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Neither the Veteran nor her representative has raised any issues with regard to the duty to assist, nor have any such issues been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

I.  Lumbar Spine

The Veteran's lumbar spine intervertebral disc syndrome is rated under 38 C.F.R. § 4.71a, DC 5243.  The Veteran was assigned a 10 percent rating from March 25, 2009 and a 20 percent rating from October 28, 2011.  All disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine.  Under the general rating formula, a 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent disability rating is assigned when there is unfavorable ankylosis of the entire spine.

Turning to the record, in December 2011 private treatment records from Mid-Atlantic Neurology & Sleep Medicine, PA, the Veteran described her lumbar pain as a dull ache with intermittent sharp stabbing pains that changes with different movements affecting her sleep.  

A February 2012 VA examiner noted forward flexion and evidence of pain at 60 degrees and functional loss described as less movement than normal, pain on movement and interference with sitting, standing and weight-bearing.  Lastly, flare-ups were noted and the Veteran described the pain as constant at all times on a scale of eight out of ten.  A subsequent July 2012 statement from a colleague who served as a Navy nurse noted that the Veteran suffers from severe back pain that hindered her from doing floor work required of an LPN.

Although the Veteran has forward flexion to 60 degrees on the February 2012 VA examination, the severity of the pain and the frequency of flare-ups causing constant pain at all times on a pain scale of eight out of ten result in additional loss of motion.  Hence, based on the evidence of record, the most pertinent of which is discussed above, the Veteran's spine disability more closely approximates forward flexion of 30 degrees or less.  The record contains no evidence showing the existence of ankylosis, unfavorable or otherwise, so a rating of 50 percent is unwarranted.  Additionally, the Veteran does not contend and the evidence does not reflect that she has suffered from incapacitating episodes due to intervertebral disc syndrome.  As such, the disability more nearly approximates a 40 percent disability level, but no higher, under DC 5243, throughout the appeal period.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

II.  Radiculopathy

The Veteran's radiculopathy for her right lower extremity is currently rated under the provisions of 38 C.F.R. § 4.124a, DC 8520 for impairment of the sciatic nerve.  The Veteran was assigned a 10 percent rating from March 25, 2009 and a 20 percent rating from August 6, 2013.  

Under DC 8520, mild incomplete paralysis warranted a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

A note preceding 38 C.F.R. § 4.124a, provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  In addition, "When the involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree."  

Applying the facts in this case to the criteria set forth above, the Board finds a rating of 40 percent throughout the entire appeal period is warranted.  

The February 2012 VA examiner noted mild incomplete paralysis of the sciatic nerve on the right side.  Symptoms included severe constant pain, severe intermittent pain, severe parathesias and/or dysesthesias and severe numbness in the Veteran's right lower extremity.  The examiner also noted functional impact, including problems with standing, walking, bending and lifting, and decreased sensation in the right thigh/knee, right lower leg/ankle, and right foot/toes.  

However, abnormal muscle testing was revealed in relation to right knee extension and right ankle dorsiflexion, abnormal electromyography studies were found in the Veteran's right lower extremity, and she had an abnormal gait.  The Veteran's symptoms were thus not wholly sensory.  

Subsequent lay statements from friends and family describe the Veteran as not being able to drive more than 30 minutes without her leg going numb, inability to walk great distances and days where she cannot move because of pain.  

The August 2013 VA examiner noted moderate incomplete paralysis of the sciatic nerve on the right side.  Symptoms included mild constant pain and moderate intermittent pain, parathesias and/or dysesthesias and numbness in the right lower extremity.  The examiner also noted functional impact, including dropped foot and a buckling leg that causes her to fall to the floor.  

Based on the evidence of record, the most pertinent of which is discussed above, the Veteran's radiculopathy more closely approximates moderately severe incomplete paralysis of the sciatic nerve throughout the rating period on appeal.  While the Veteran experienced many mild and moderate symptoms in her right lower extremity, approximating a 10 or 20 percent disability rating under DC 8520, she also experienced multiple symptoms that were characterized as severe and there were referenced to dropped foot on both of her VA examinations, a criteria that contributes to an 80 percent disability rating.  As such, when taken together, the Board finds that the Veteran's disability picture most closely approximates a 40 percent rating for the entire appeal period.  The record is absent a finding of muscle atrophy, indicating that the symptoms did not more nearly approximate the criteria for a 60 percent rating, which includes marked muscle atrophy.  In addition, although there were references to dropped foot, there was movement of muscles below the knee no evidence of weakened or lost flexion such that the criteria for an 80 percent rating were met or approximated.
 
The Board has considered whether higher ratings by analogy are available through another diagnostic code that considered similar symptoms.  The evidence of record is silent as to signs or symptoms of neuritis, neuralgia or soft-tissue sarcoma in the Veteran's right lower extremity.  As such, rating under DCs 8620, 8720, 8621, 8721, 8622, 8722, 8623, 8723, 8624, 8724, 8625, 8725, 8626, 8726, 8627, 8727, 8628, 8728, 8629, 8729, 8630, 8730 and 8540 is not warranted.

Alternatively, DCs 8521-8530 provide no higher than a 40 percent maximum schedular rating for any level of severity.  Hence, the Board finds no other provision upon which a higher rating could be assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds a 40 percent for the Veteran's service-connected right lower extremity radiculopathy, for the entire appeal period, is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not otherwise for application.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Entitlement to a 40 percent rating, but no higher, for lumbar spine intervertebral disc syndrome is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 40 percent rating, but no higher, for right lower extremity radiculopathy is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


